DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application is in condition for allowance except for the presence of claim 7-23 directed to an invention non-elected without traverse.  Accordingly, claims 7-23 have been cancelled.

Response to Arguments



Applicant’s arguments, see pages 6-7, filed 8/22/2022, with respect to claims 1-6 have been fully considered in light of the new amendments and are persuasive.  The rejection of said claims has been withdrawn. 

Reasons for Allowance



Claims 1-6 are allowed.




The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a cable spacer, comprising: a first angle arm having a cable engaging end at a first end and a flat tab portion at a second end, the first end including a connecting tab; a second angle arm having a cable engaging end at a first end and a flat tab portion at a second end, the first end including a connecting tab, wherein the first angle arm flat tab and the second angle arm flat tab each include an aperture to accommodate a connecting element to connect the first and second angle arms to each other; an insulator extending between and connecting the angle arms, the insulator mounting to the first and second angle arms at their respective connecting tabs, the insulator having a core formed from a non-conductive material, the first and second angle arms and the insulator mounted to each other to define a spacer plane; and a bottom arm mounted to and depending from the insulator, the bottom arm mounted to the insulator to sway into and out of the spacer plane independent of the first and second angle arms.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2-6 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. 

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2847